*7ORDER
Movant William Walters (“Walters”) seeks postconviction relief from a conviction of Escape from Confinement, § 575.210, RSMo, a class B felony. During the trial of that offense, the trial court admitted into evidence certified copies of the two convictions of possession of a controlled substance for which Walters was being confined at the time of his escape. Walters claims that the admission of that evidence was improper and contends that he received ineffective assistance of appellate counsel, because his counsel should have raised that claim on direct appeal. We affirm.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).